Citation Nr: 1706991	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability rating for hypertension.

2. Entitlement to an initial disability rating for arthritis of the left and right knees, assigned a combined 10 percent disabling from December 24, 2005, to October 28, 2008; and evaluated separately as noncompensably disabling each from October 28, 2008.

3. Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right shoulder.

4. Entitlement to an initial disability rating in excess of 10 percent for post concussive syndrome, status post closed head injury.

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In July 2012, the Board remanded the above issues for further development.  However, as set out below, additional development remains necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

As noted above, this appeal was previously remanded by the Board in July 2012.  However, the Board finds that additional development is necessary for the following reasons:

Additional records

According to the record, the Veteran has named several private medical providers who have treated him for conditions currently on appeal.  For the most part, it appears the RO has either obtained these records or has received negative responses. 

In February 2015, the Veteran stated that he received treatment from Dr. Joshua A. Davis, of the Baptist Medical Group.  He stated these treatment records pertain to his pending appeal and wished to have these records associated with his claims file.

There is no indication attempts have been made to obtain these records.  Therefore, given the Veteran's statements that these treatment records pertain to his appeal, the Board finds that these records must be obtained and associated with the claims file prior to the adjudication of all of his claims.

Increased rating for arthritis of the right and left knee and the right shoulder

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, the Veteran was provided with a VA examination of his knees and right shoulder in December 2015.  On review, the right shoulder examination provided range of motions testing but did not provide findings on passive motion, or address range of motion findings in weight-bearing and nonweight-bearing.  As such, applying Correia to the December 2015 VA examination report of the right shoulder, the Board finds that the examination is inadequate.

Regarding the December 2015 VA examination of the bilateral knees, the VA examiner provided a range of motion but did not demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  The VA examiner stated that the Veteran's limitation of motion was due to a combination of his service-connected disability and his body mass index.  The Board finds that another attempt to distinguish between the two and fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

Increased rating for post concussive syndrome, status post closed head injury

Regarding, the issue of an increased disability rating for post concussive syndrome, status post closed head injury, the VA has conducted a special review of traumatic brain injury (TBI) examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  In addition, the appellant has requested reprocessing of this appeal under VA's special TBI review.  Accordingly, the Board is remanding this issue in order to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107 (f)(2) (2016).

TDIU

The Board finds that further development is necessary before adjudicating the Veteran's TDIU claim.  Specifically, the Veteran's current employment status is unclear. 

As a result, the Board finds it necessary to clarify the Veteran's current employment status by requesting that he submit information regarding his employment history and status.  If it is determined that the Veteran is currently unemployed, or marginally employed, appropriate VA examinations should be scheduled to determine if his service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers, namely Dr. Joshua A. Davis of the Baptist Medical Group who has treated him for the appeals currently on appeal.  With any authorization submitted by the Veteran, the AOJ should obtain records permitted by the authorization.
 
2. After obtaining all available outstanding records pursuant to the directives above, schedule the Veteran for a VA examination to determine the severity of his left knee and right knee disabilities; and the severity of his right shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed, and all findings should be reported in detail.

The evaluation of the knees and right shoulder should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and (to the extent practical in the case of the right shoulder) in weight-bearing and nonweight-bearing conditions.  As to the right shoulder, the examiner should also provide comparable testing to the left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether there is instability or recurrent subluxation of the right knee and left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.

The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.

Finally, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3. The Veteran should also be scheduled for a TBI examination by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.

4. The Veteran appropriate notice for his TIDU claim.  Provide him with a VA Form 21-8940 and request that he supply the requisite information.

After completing the above development and if the Veteran submits a response with respect to his employment status, schedule the Veteran for appropriate VA examinations regarding TDIU.  Forward the claims file to the examiner for review of the case.  The examiner(s) is asked to interview the Veteran as to his education, training, and work history. Assess the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting.

5. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

